        Case 1:17-cv-07823-KPF Document 60 Filed 05/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAMELA JOHNSTON,

                          Plaintiff,
                                                    17 Civ. 7823 (KPF)
                   -v.-

ELECTRUM PARTNERS, LLC, and                              ORDER
LESLIE BOCKSOR,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      In an endorsement dated January 5, 2021, the Court ordered Plaintiff to

provide a further status update to the Court on or before May 5, 2021. (Dkt.

#59). To date, no such status update has been filed. Plaintiff is admonished to

be more mindful of the Court’s orders and is directed to file the required status

update on or before June 4, 2021.

      SO ORDERED.

Dated: May 25, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
